[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This is a foreclosure action based on an "agreement" which graphically demonstrates the potential for disaster in documents prepared by laypersons without the assistance of lawyers.
Counsel have attempted to assist the court by entering into a stipulation of facts and an agreement as to the pertinent exhibits.
The parties have defined the dispute in terms of whether there is an underlying obligation. The plaintiff claims a balance due of $84,000.00, the defendants claim nothing is due.
As between the parties, the court concludes after picking its way through a minefield of cross-outs, insertions, and initialed modifications, that there is an indebtedness due to the plaintiff on the mortgage in the amount of $84,000.
While the defendants have cited deficiencies in the document in question, the court notes that as between the parties, the document is susceptible to "a reasonable and precise interpretation." The cases the defendants cite are good law, but only in circumstances where the rights of third parties have intervened.
The court finds there is an underlying obligation due to CT Page 9723 the plaintiff in the amount of $84,000.00 and that this amount is secured by a valid mortgage. A foreclosure of that mortgage is available to the plaintiff.
The court will meet with counsel to hear them on law days, etc.
Anthony V. DeMayo